[Cite as State v. Adams, 2014-Ohio-3432.]




              IN THE COURT OF APPEALS FOR GREENE COUNTY, OHIO

STATE OF OHIO                                        :

        Plaintiff-Appellee                           :        C.A. CASE NO. 2013 CA 61
                                                                            2013 CA 62
v.                                                   :
                                                              T.C. NO. 13CR373
BILLY K. ADAMS                                       :                 13CR150

        Defendant-Appellant                          :        (Criminal appeal from
                                                               Common Pleas Court)
                                                     :

                                            ..........

                                            OPINION

                         Rendered on the       8th       day of      August       , 2014.

                                            ..........

NATHANIEL R. LUKEN, Atty. Reg. No. 0087864, Assistant Prosecutor, 61 Greene Street,
Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

WILLIAM O. CASS, JR., Atty. Reg. No. 0034517, 135 W. Dorothy Lane, Suite 209,
Kettering, Ohio 45429
       Attorney for Defendant-Appellant

                                            ..........

FROELICH, P.J.

                {¶ 1} Billy K. Adams was convicted after a jury trial in the Greene County

Court of Common Pleas of five counts of rape in violation of R.C. 2907.02(A)(1)(b), one

count of rape in violation of R.C. 2907.02(A)(2), and two counts of gross sexual imposition
                                                                                                                           2

in violation of R.C. 2907.05(A)(4).                     These convictions concerned two step-daughters

(Children #4 and #5), who were minors at the time of the offenses.1 Adams also pled no

contest to three additional counts of gross sexual imposition concerning three additional

children. Adams received an aggregate sentence of 40 years in prison.

        {¶ 2}       Adams appeals from his convictions, claiming that the broad time frames in

the indictments and the bills of particulars denied him due process and that his convictions

were based on insufficient evidence and were against the manifest weight of the evidence.

For the following reasons, the trial court’s judgment will be affirmed in part and vacated in

part, and the matter will be remanded for resentencing on Count 10 in Case No. 2013 CR

150 and Counts 1, 3 and 6 in Case No. 2013 CR 373.

                             I. Charged Offenses and Errors in Sentences

        {¶ 3}       Adams was indicted in Case No. 2013 CR 150 on eight counts of rape in

violation of R.C. 2907.02(A)(1)(b), one count of rape in violation of R.C. 2907.02(A)(2),

one count of gross sexual imposition in violation of R.C. 2907.05(A)(1), and five counts of

gross sexual imposition in violation of R.C. 2907.05(A)(4). The counts involved five

different children, with the offenses occurring between various dates ranging from 1998 until

2013. A few months later, in Case No. 2013 CR 373, Adams was charged with eight

additional counts of rape and gross sexual imposition involving Child #4.

        {¶ 4}        The charges concerning Children #1-3 were severed, and Adams was tried

before a jury on the charges related to Children #4 and 5. The jury found him guilty of one


            1
              Children #4 and #5 were adults when the trial occurred. For consistency, we will refer to them as children
  throughout the opinion.
                                                                                             3

count of gross sexual imposition regarding Child #5. With respect to Child #4, Adams was

found guilty of five counts of rape in violation of R.C. 2907.02(A)(1)(b), one count of rape

in violation of R.C. 2907.02(A)(2), and one count of gross sexual imposition in violation of

R.C. 2907.05(A)(4). Several charges had been dismissed at the conclusion of the State’s

case-in-chief pursuant to Crim.R. 29, and Adams was acquitted of several others. As to

Children #1-3, Adams subsequently pled no contest to one count of gross sexual imposition

for each child. The remaining charges concerning those children were dismissed.

       {¶ 5}    In Case No. 2013 CR 150, the trial court sentenced Adams to 10 years in

prison for the two rapes and, on Count 10, to 18 months in prison for gross sexual

imposition (which the court incorrectly stated was a fourth-degree felony). The sentences in

Case No. 2013 CR 150 were ordered to be served concurrently with each other, for a total of

ten years, and consecutively to the sentence imposed in Case No. 2013 CR 373.

       {¶ 6}     In Case No. 2013 CR 373, the court sentenced Adams on Counts 1-3 and

5-6 and imposed an aggregate 30-year sentence. However, the offenses that the court

identified under Counts 1, 3, and 6 did not correspond to the offenses listed in the indictment

for Case No. 2013 CR 373. (The offenses did correspond to Counts 1, 3, and 6 in the

indictment for Case No. 2013 CR 150; Counts 2 and 5 are the same in both cases.) The trial

court imposed an 18-month sentence for gross sexual imposition for Count 1, a 10-year

sentence for rape for Count 3, and a 36-month sentence for gross sexual imposition for

Count 6. The court should have imposed sentences for rape, gross sexual imposition, and

rape for Counts 1, 3, and 6, respectively.      A summary of Adams’s charges and their

dispositions is provided in Appendix A, attached.
                                                                                             4

         {¶ 7}    In its appellate brief, the State states that the trial court made errors

regarding its sentencing on Count 10 in Case No. 2013 CR 150 and on Counts 1, 3, and 6 in

Case No. 2013 CR 373. The State suggests that, “if the Court feels it necessary to fix this

apparent error, the proper remedy would be to remand this case to the trial court for

resentencing.” Adams did not respond to the State’s suggestion.

         {¶ 8}    A reading of the sentencing transcript reflects that the trial court believed

that it was sentencing Adams for gross sexual imposition as a fourth-degree felony when it

imposed an 18-month sentence for gross sexual imposition on Count 10 in Case No. 2013

CR 150; Adams was convicted of gross sexual imposition as a third-degree felony in that

count.

         {¶ 9}    In addition, the trial court was apparently mistaken regarding which

offenses corresponded to Counts 1, 3, and 6 in Case No. 2013 CR 373; it appears that the

trial court inadvertently referred to the indictment for Case No. 2013 CR 150 when

sentencing for Case No. 2013 CR 373. The trial court erred when it imposed sentences for

gross sexual imposition for Counts 1 and 6, which were actually counts of rape, and for rape

for Count 3, which was actually a count of gross sexual imposition.

         {¶ 10} Upon review of the record, we conclude that these errors must be corrected.

The sentences for Count 10 in Case No. 2013 CR 150 and for Counts 1, 3, and 6 in Case No.

2013 CR 373 must be vacated, and the matter will be remanded to the trial court for

resentencing on those counts.

                            II. Notice of Dates of Alleged Offenses

         {¶ 11}    Adams’s second assignment of error states:
                                                                                             5

       “The broad timeframe of the indictment and the bill of particulars denied the

Appellant his right to due process and a fair trial.”

       {¶ 12} Adams was convicted of one count regarding Child #5 and seven counts

regarding Child #4. The sole count regarding Child #5, Count 10 of Case No. 2013 CR

150, alleged gross sexual imposition by Adams between the dates of January 1, 1998 and

January 17, 2005. Two of the rape counts regarding Child #4 (Counts 12 and 13 of Case

No. 2013 CR 150) were alleged to have occurred between January 1, 1995 and July 21,

2003. Two other counts of rape and one count of gross sexual imposition of Child #4

(Counts 1, 2, and 3 of Case No. 2013 CR 373) were alleged to have occurred between

January 1, 1999 and December 31, 2003. Two additional rapes (Counts 5 and 6 of Case

No. 2013 CR 373) were alleged to have occurred between July 22, 2002 and July 21, 2003

and between July 22, 2003 and July 21, 2004, respectively.

       {¶ 13} At Adams’s request, the State provided a bill of particulars for the offenses.

 In Case No. 2013 CR 150, the State specified that Count 10 involved conduct at a residence

on Cincinnati Avenue. It alleged that, while in the bathroom, Adams rubbed Child #5’s

vagina with his fingers while she was in the bathtub. The bill of particulars further stated

that, “[a]t the time of the crime, the victim was under the age of 13.” The bill of particulars

further indicated that Counts 12 and 13, concerning Child #4, occurred in Xenia, Ohio.

Count 12 alleged that Adams placed his tongue inside Child #4’s vagina and that she was

under the age of 13 at the time. Count 13 alleged that Adams made Child #4 “suck his

penis with her mouth and tongue” and that Child #4 was less than 13 years old at the time of

the offense.
                                                                                           6

       {¶ 14}    With respect to Case No. 2013 CR 373, which concerned only Child #4, the

State’s bill of particulars specified that Counts 1 and 2 concerned Adams’s use of his finger

to digitally penetrate Child #4’s vagina while in the laundry room of a home on Cincinnati

Avenue, and Count 3 concerned Adams’s placing his penis between Child #4’s legs and

thrusting it against her vagina until he ejaculated at the Cincinnati Avenue address. Count 5

concerned Adams’s placing his mouth and tongue on and in Child #4’s vagina at a residence

on Thornhill Street.     Count 6 alleged that Adams took Child #4 to a Greene County

campground in a van and, while in the van, he forced Child #4’s head to his groin area and

forced her to suck his penis.

       {¶ 15} The bills of particulars did not modify the date ranges set forth in the

indictments for any of the offenses of which Adams was convicted.

       {¶ 16} Prior to trial, Adams moved to dismiss the indictments on the ground that

the date ranges in the indictments failed to provide adequate notice of the offenses. The

trial court denied the motions. At the conclusion of Child #4’s testimony at trial, Adams

sought to dismiss Count 13 of Case No. 2013 CR 150, because Child #4 testified to a

specific address and year in which that offense occurred, whereas the bill of particulars had

not provided such specificity. The trial court denied the motion, stating that Adams had not

shown that he was prejudiced by “the shortening of the timeframe.”

       {¶ 17} Adams claims that the inexactitude of the State’s allegations prejudiced his

ability to defend himself, and he asserts that the State had more specific information, as

evidenced by the ages, specific acts, and locations in the house that Children #4 and #5

testified to at trial.   Adams states that his attorney would have interviewed specific
                                                                                             7

witnesses had she known the details in advance.

       {¶ 18} ] The date of an offense is not an element of an offense, but it may be

relevant to provide adequate notice to the defendant for due process purposes. In re C.M.,

2d Dist. Montgomery No. 21363, 2006-Ohio-3741, ¶ 67. “A defendant is not prejudiced by

the failure of an indictment to specify the dates and times upon which the charged offense

allegedly occurred if such failure does not impose a material detriment to the preparation of

a defense.”   Id., citing State v. Barnecut, 44 Ohio App. 3d 149, 542 N.E.2d 353 (5th

Dist.1988). “Where the defendant does not present an alibi defense, where he concedes

being alone with the victims of the alleged sex offenses at various times throughout the

relevant time frame, and where his defense is that the alleged touchings never happened, the

inexactitude of dates or times in the indictment is not prejudicial error.” Barnecut at

paragraph one of the syllabus; see also State v. Mundy, 99 Ohio App. 3d 275, 297, 650
N.E.2d 502 (2d Dist.1994) (the State’s failure to provide specific dates for 14 counts of

gross sexual imposition regarding three children over extended period of time was not

prejudicial); State v. Bell, 176 Ohio App. 3d 378, 2008-Ohio-2578, 891 N.E.2d 1280, ¶

94-100 (2d Dist.).

       {¶ 19} Adams’s defense was that the children fabricated their allegations so that

they would never have to live with him again. His defense did not rely on disproving that

the alleged events occurred at specific dates and times; rather, it focused on the truthfulness

of complainants. The bills of particulars generally provided Adams with details concerning

the specific acts that allegedly occurred and specific locations for those acts, which placed

Adams on notice of how he allegedly committed the offenses. Adams has not established
                                                                                            8

that specific dates and times were relevant to his defense and that his defense was hampered

by the time frames included in the indictments and bills of particulars. Accordingly, we

cannot conclude that the failure of the State to supply more specific dates deprived Adams of

a fair trial or due process of law.

        {¶ 20} Adams’s second assignment of error is overruled.

                   III. Sufficiency and Manifest Weight of the Evidence

        {¶ 21} Adams’s first and third assignments of error state:

        “The evidence presented by the Appellee was insufficient to support the Appellant’s

convictions.”

        “The Appellant’s convictions are against the manifest weight of the evidence.”

        {¶ 22}    “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to the

jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery No.

22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d
541 (1997). When reviewing whether the State has presented sufficient evidence to support

a conviction, the relevant inquiry is whether any rational finder of fact, after viewing the

evidence in a light most favorable to the State, could have found the essential elements of

the crime proven beyond a reasonable doubt. State v. Dennis, 79 Ohio St. 3d 421, 430, 683
N.E.2d 1096 (1997). A guilty verdict will not be disturbed on appeal unless “reasonable

minds could not reach the conclusion reached by the trier-of-fact.” Id.

        {¶ 23}    In contrast, “a weight of the evidence argument challenges the believability

of the evidence and asks which of the competing inferences suggested by the evidence is
                                                                                                                                   9

more believable or persuasive.” Wilson at ¶ 12; see Eastley v. Volkman, 132 Ohio St. 3d
328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 19 (“‘manifest weight of the evidence’ refers to a

greater amount of credible evidence and relates to persuasion”). When evaluating whether a

conviction is against the manifest weight of the evidence, the appellate court must review the

entire record, weigh the evidence and all reasonable inferences, consider witness credibility,

and determine whether, in resolving conflicts in the evidence, the trier of fact “clearly lost its

way and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.” Thompkins, 78 Ohio St. 3d at 387, 678 N.E.2d 541, citing State v.

Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

         {¶ 24}        Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of particular

witnesses. State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684 (Aug. 22,

1997). The fact that the evidence is subject to different interpretations does not render the

conviction against the manifest weight of the evidence. Wilson at ¶ 14. A judgment of

conviction should be reversed as being against the manifest weight of the evidence only in

exceptional circumstances. Martin, 20 Ohio App. 3d at 175.

         {¶ 25} Adams claims that there was insufficient evidence to support his convictions

under Counts 1, 2, 5, and 6 in Case No. 2013 CR 373, all of which involved the rape of

Child #4.2 He also asserts that there was insufficient evidence to support his conviction for

the forcible rape of Child #5, as alleged in Count 15 of 2013 CR 150 (verdict form #6);


             2
                In his brief, Adams identifies the offenses by the count number used on the verdict forms, rather than by case number
   and the count number in the indictment. This apparently created some confusion, as the State’s response addresses some gross
   sexual imposition charges, whereas Adams’s brief discusses only rape charges.
                                                                                        10

Adams was acquitted of that count, and we need not address it.

       {¶ 26} Counts 1 and 2 both involved the digital penetration of Child #4’s vagina in

the laundry room of the home on Cincinnati Avenue.         Adams argues that the State’s

evidence was insufficient to support those convictions, because Child #4 provided no

testimony to distinguish between the two counts.

       {¶ 27} Child #4 testified that Adams performed multiple sex acts on her in the

laundry room of the Cincinnati Avenue home. She stated that, on numerous occasions, he

forced her to suck on his penis, licked her vagina, placed his penis between her legs and

thrust back and forth, and digitally penetrated her vagina with his fingers. Discussing the

digital penetration, Child #4 explained that Adams would have her lower her pants and

underwear to her ankles. Sometimes Adams would have her turn around and he would

penetrate her vagina with his fingers while she was standing up. Other times, Adams would

have her sit down while he digitally penetrated her. While she was sitting down, Adams

would move his finger up and down and asked her if she liked it and how it felt. Other

times, Adams would tell her she was “dirty” while digitally penetrating her. Child #4 also

described an incident when Adams penetrated her vagina with his finger while he had her

lying down in the laundry room with her pants and underwear down to her ankles. Child #4

testified that Adams did not say anything during this incident.      Based on Child #4’s

testimony, there was sufficient evidence of separate incidents of digital penetration to

distinguish between the two counts of rape based on digital penetration at the Cincinnati

Avenue address.

       {¶ 28} In Count 5, the State alleged that Adams placed his mouth and tongue on
                                                                                           11

Child #4’s vagina at a residence on Thornhill Street between the dates July 22, 2002 and

July 21, 2003, while Child #4 was 12 years old. Adams contends that there was insufficient

evidence that Child #4 was less than 13 years old when the offense was committed.

       {¶ 29} The prosecutor asked Child #4 about the timing of the Thornhill Street abuse

as follows:

       PROSECUTOR: Okay. When you were 13 years old, did you go with Billy

       Adams to [his mother’s] house?

       CHILD #4: Yes, ma’am.

       PROSECUTOR: And who else was in the home besides you and Billy Adams?

       CHILD #4: No one.

       ***

       PROSECUTOR: Okay. On this occasion that we’re talking about when you

       were 13, who went with you to that house besides Billy Adams?

       CHILD #4: No one.

       ***

       PROSECUTOR: Okay. In relation to the 2003 Police report, this time at

       Billy’s mother’s home, was that before or after the Police report?

       CHILD #4: That was before.

       PROSECUTOR: Before the Police report was filed?

       CHILD #4: Yes, ma’am.

(Tr. at 94-95.) Child #4 had previously testified that the police report was filed in 2003

“right before I turned 13.” (Tr. at 84.) She later provided the date of the report as June 23,
                                                                                           12

2003. Child #4 was born in July 1990.

       {¶ 30} Although Child #4’s testimony had inconsistencies, the State presented

evidence that the events at the Thornhill Street residence occurred prior to June 23, 2003,

when Child #4 was 12 years old. Accordingly, there was legally sufficient evidence to

establish that Child #4 was under the age of 13 when she was raped by Adams at that

residence. Moreover, we cannot say that Adams’s conviction for rape in violation of R.C.

2907.02(A)(1)(b) based on the events at the Thornhill Street home was against the manifest

weight of the evidence. The jury could have reasonably believed Child #4’s testimony that

the rape occurred prior to the filing of the 2003 police report, and that the prosecutor’s

questions, which began with “when you were 13,” were misstatements by the prosecutor.

       {¶ 31}    Count 6 involved Adams’s driving Child #4 to a campground, where he

forced her to suck his penis. Adams claims that the State failed to present sufficient

evidence that the offense occurred in Greene County.

       {¶ 32}    “Venue relates to the right of a criminal defendant to be tried in the county

in which the alleged offense occurred.” State v. Harris, 6th Dist. Fulton No. F-04-005,

2005-Ohio-1779, ¶ 18; see also Ohio Constitution, Article I, Section 10; R.C. 2901.12. “If

the state fails to produce evidence of proper venue, then the evidence is insufficient to

sustain a conviction of such offense or offenses.” State v. Hampton, 134 Ohio St. 3d 447,

2012-Ohio-5688, 983 N.E.2d 324, ¶ 22. “‘[I]t is not essential that the venue of the crime be

proven in express terms, provided it be established by all the facts and circumstances in the

case, beyond a reasonable doubt, that the crime was committed in the county and state as

alleged in the indictment.’” Id. at ¶ 19, quoting State v. Dickerson, 77 Ohio St. 34, 82 N.E.
13

969 (1907), paragraph one of the syllabus.

          {¶ 33} Child #4 testified on direct examination that Adams drove her in a large van

to a campground, where he forced her to perform oral sex on him. She described the route,

saying:

                 We went out toward the campground that we ended up living at later,

          but I didn’t know where it was until a few years down the line when we had

          went there and moved there, I noticed the location. * * *

                 I think it’s called 42 is the highway that we would take. * * * It was

          straight mostly. There was one turn, and then the next turn would have been

          to go into the campgrounds as far as I remember.

Earlier in her testimony, Child #4 testified that when she was 14 or 15 years old, after living

with her paternal grandparents, she moved with her mother, maternal grandmother, younger

brother, and Adams to a campground in Yellow Springs called Frontier.

          {¶ 34} On cross-examination, Child #4 stated that she and Adams drove on the

highway for approximately 15 minutes while in the van, and that she knew that they were

not heading toward Dayton, because she knew how to get to Dayton then. During redirect

examination, Child #4 testified that she drove from Xenia to the campground and returned to

Xenia after Adams forced her to perform oral sex in the van. Detective Fred Meadows of

the Xenia Police Department testified that Xenia is in Greene County, Ohio; he was not

asked whether Yellow Springs is in Greene County.

          {¶ 35} Child #4 did not expressly testify that the campground was located in

Yellow Springs. However, construing the evidence in the light most favorable to the State,
                                                                                           14

the jury could have reasonably concluded that the campground was located in Yellow

Springs and, based on Child #4's testimony regarding the proximity between Xenia and the

campground, that Child #4 was referring to the Yellow Springs located in Greene County.

See State v. Forte, 8th Dist. Cuyahoga No. 99573, 2013-Ohio-5126, ¶ 4 (“When testimony

establishes a specific location without giving the name of the county, the court may take

judicial notice that a location is in a particular county.”) Moreover, we cannot say that such

a conclusion is against the manifest weight of the evidence.

       {¶ 36}    Adams further asserts that all of his convictions were against the manifest

weight of the evidence, because Children #4’s and #5’s testimonies were the only evidence

that Adams committed the offenses against them. Adams states that the alleged offenses

generally occurred in small homes while other individuals were there, yet there were no

other witnesses to the offenses. Adams asserts that the jury lost its way in crediting the

children’s testimony.

       {¶ 37}    The credibility of the witnesses and the weight to be given to their

testimony were matters for the jury, as the trier of fact, to determine. And there is no

requirement that a rape victim’s testimony be corroborated in order to support a conviction.

 State v. Heilman, 11th Dist. Trumbull Nos. 2004-T-133, 2004-T-135, 2006-Ohio-1680,

¶ 46, citing State v. Gingell, 7 Ohio App. 3d 364, 365, 455 N.E.2d 1066 (1st Dist.1982).

The jury did not lose its way simply because it chose to believe the testimonies of Children

#4 and #5 that the offenses occurred. Adams’s convictions were not against the manifest

weight of the evidence.

                                      IV. Conclusion
                                                                                       15

       {¶ 38} The trial court’s judgment will be affirmed in part and vacated in part. The

sentences for Count 10 in Case No. 2013 CR 150 and for Counts 1, 3, and 6 in Case No.

2013 CR 373 will be vacated, and the matter will be remanded to the trial court for

resentencing on those counts. In all other respects, the trial court’s judgment will be

affirmed.

                                       ..........

DONOVAN, J. and HALL, J., concur.

Copies mailed to:

Nathaniel R. Luken
William O. Cass, Jr.
Hon. Stephen A. Wolaver
[Cite as State v. Adams, 2014-Ohio-3432.]
                                        APPENDIX A
                                    State v. Billy K. Adams
                       2d Dist. Greene Nos. 2013 CA 61 and 2013 CA 62



 CASE           COUNT #         OFFENSE            DATES IN     CHILD   RESUL     SENTENC
 NO.           (VERDICT                            INDICTM       ID #   T         E
                  #)                                  T                           (OFFENS
                                                                                  E)
 2013 CR             1          2907.05(A)(1)      1/1/1998-1     5     Not
 150                (1)         GSI - F4 (force)    /17/2006            guilty


 2013 CR             2          2907.02(A)(1)(b)   10/31/2011     2     Dismiss
 150              severed       Rape - F1 (<13)    -1/31/2013           ed
                                                                        (plea)
 2013 CR             3          2907.02(A)(1)(b)   1/1/2010-1     3     Dismiss
 150              severed       Rape - F1 (<13)      /1/2013            ed
 2013 CR             4          2907.02(A)(1)(b)   1/1/2010-1     3     Dismiss
 150              severed       Rape - F1 (<13)      /1/2013            ed
                                                                        (plea)
 2013 CR             5          2907.02(A)(1)(b)   1/1/2010-1     3     Dismiss
 150              severed       Rape - F1 (<13)      /1/2013            ed
                                                                        (plea)
 2013 CR             6          2907.05(A)(4)      9/1/2011-1     1     No        36 months
 150              severed       GSI - F3 (<13)     1/30/2011            contest   GSI - F3
 2013 CR             7          2907.05(A)(4)      10/31/2011     2     No        36 months
 150              severed       GSI - F3 (<13)     -1/31/2013           contest   GSI - F3
 2013 CR             8          2907.05(A)(4)      10/31/2011     2     Dismiss
 150              severed       GSI - F3 (<13)     -1/31/2013           ed
                                                                        (plea)
 2013 CR             9          2907.05(A)(4)      1/1/2010-1     3     No        36 months
 150              severed       GSI - F3 (<13)       /1/2013            contest   GSI - F3
 2013 CR            10          2907.05(A)(4)      1/1/1998-1     5     Guilty    18 months
 150                (2)         GSI - F3 (<13)      /17/2005                      GSI - F4
 2013 CR            11          2907.02(A)(1)(b)   1/1/1998-1     5     Not
 150                (3)         Rape - F1 (<13)     /17/2005            Guilty
 2013 CR            12          2907.02(A)(1)(b)   1/1/1995-7                     10 years
                                                                     17

150       (4)    Rape - F1 (<13)      /21/2003    4   Guilty    Rape - F1
2013 CR   13     2907.02(A)(1)(b)    1/1/1995-7   4   Guilty    10 years
150       (5)    Rape - F1 (<13)      /21/2003                  Rape - F1
2013 CR   14     2907.02(A)(1)(b)    1/1/1995-7   4   Dismiss
150              Rape - F1 (<13)      /21/2003        ed
                                                      (Crim.R
                                                      . 29)
2013 CR   15     2907.02(A)(2)       1/1/1998-1   5   Not
150       (6)    Rape - F1 (force)    /17/2006        Guilty
2013 CR    1     2907.02(A)(1)(b)     1/1/1999-   4   Guilty    18 months
373       (7)    RAPE- F1 (<13)      12/31/2003                 GSI - F4
2013 CR    2     2907.02(A)(1)(b)    1/1/1999-1   4   Guilty    10 years
373       (8)    RAPE - F1 (<13)     2/31/2003                  Rape - F1
2013 CR    3     2907.05(A)(4)        1/1/1999-   4   Guilty    10 years
373       (9)    GSI - F3 (<13)      12/31/2003                 Rape - F1
2013 CR    4     2907.05(A)(4)        1/1/2002-   4   Dismiss
373              GSI - F3 (<13)      12/31/2003       ed
                                                      (Crim.R
                                                      . 29)
2013 CR    5     2907.02(A)(1)(b)    7/22/2002-   4   Guilty    10 years
373       (10)   RAPE - F1 (<13)     7/21/2003                  Rape
2013 CR    6     2907.02(A)(2)       7/22/2003-   4   Guilty    36 months
373       (11)   RAPE - F1           7/21/2004                  GSI - F3
                 (force)
2013 CR    7     2907.02(A)(2)       6/18/2003-   4   Dismiss
373              RAPE - F1           12/31/2005       ed
                 (force)                              (Crim.R
                                                      . 29)
2013 CR    8     2907.05(A)(1)       6/18/2003-   4   Dismiss
373              GSI - F4 (force)    12/31/2005       ed
                                                      (Crim.R
                                                      . 29)